At the April term, 1930, of the court of common pleas four indictments were returned by the grand jury against Joe Becker, the plaintiff in error herein. Each indictment charged that the offense alleged therein was committed in Lucas county on May 25, 1930, the indictments separately charging: (1) Unlawful assault upon Roma Mominee with intent unlawfully, purposely and maliciously to kill him; (2) a similar offense upon Walter Mominee; (3) assault and battery upon William Ten Eyck; and (4) assault and battery upon Walter Bourdo.
The common pleas court ordered these four separate indictments to be consolidated upon the theory that such consolidation is authorized by Section 13437-3, General Code. The trial resulted in a verdict of guilty of assault and battery on one of the indictments, and a verdict of not guilty on each of the *Page 497 
others. On the verdict of guilty, sentence was imposed. The plaintiff in error now seeks to reverse this judgment, charging as prejudicial error the consolidation of these several indictments.
Section 13437-3, General Code, reads: "An indictment or information may charge two or more different offenses connected together in their commission, or different statements of the same offense or two or more different offenses of the same class of crimes or offenses, under separate counts, and if two or more indictments or informations are filed in such cases the court may order them to be consolidated. The prosecution is not required to elect between the different offenses or counts set forth in the indictment or information, but the defendant may be convicted of any number of the offenses charged, and each offense upon which the defendant is convicted must be stated in the verdict, provided, that the court in the interest of justice and for good cause shown, may in its discretion, order that the different offenses or counts set forth in the indictment or information be tried separately, or divided into two or more groups and each of said groups tried separately. A verdict of acquittal of one or more counts shall not be deemed or held to be an acquittal of any other count."
Plaintiff in error claims that by virtue of Section 12372, General Code, two different classes of crimes are charged by these indictments, two felonies and two misdemeanors, and that "it was manifestly not the intention of the legislature in permitting joinder of offenses of the same class, to permit a joinder of indictments, some charging felonies and some charging *Page 498 
misdemeanors, unless they were actually one and the same transaction."
Section 12372, General Code, differentiates between felonies and misdemeanors only as to the punishment to be inflicted, and in our opinion the distinction so made does not make the alleged acts different crimes or offenses within the meaning of Section 13437-3.
The offenses charged in the four indictments being of the same class, the trial court was empowered, in his discretion, to consolidate them. Finding no abuse of discretion in his doing so, the judgment of the court of common pleas is affirmed.
Judgment affirmed.
WILLIAMS and RICHARDS, JJ., concur.